Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/04/2021 has been entered. The prior 112 rejections have been overcome by amendment and the prior rejections are withdraw. Modified grounds of rejection presented are necessitated by amendment. 

Status of Claims
Claims 1 and 6-7 are amended. Claim 5 is canceled. Claims 10-13 are withdrawn. Claims 1-4 and 6-9 remain for examination, wherein claim 1 is the independent claim.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, and 6-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by, or in the alternative under 35 U.S.C. 103 as obvious over, Oikawa et al. (JP-H07292438-A, see machine translation unless otherwise noted, hereinafter Oikawa).
Regarding claim 1, Oikawa teaches an austenitic stainless cold-rolled steel sheet having excellent acid resistance ([0001]) by being able to cold-rolled into a sheet and resistant to acid the austenitic stainless steel meets the limitation of having excellent processability and surface CNi-min/CNi-Ave’ ([0005]) of 0.90 (original document: [0018], table 2, col. 7, No. 2 &3) which meet the claimed limitations.   
The Ni segregation degree of Oikawa is the same as the Ni surface negative segregation of the instant specification. The values of the ratio: Ni_min is a minimum segregation value which is the same as CNi-min and Ni_avg is an average segregation value which is the same as CNi-Ave. 
The instant specification states that the minimum concentration of Ni may be measured at the Ni negative segregation portion ([0065]) not limited to the Ni negative segregation portion. Oikawa teaches measuring the surface in units of 10 μm squares ([0007]) and that the measurement of the surface has a Ni segregation degree of 0.9 for inventive steels No.2 and No. 3 (original document: [0018], table 2, col. 7, No. 2 &3) which is within the claimed range.
Further regarding the measurement position, the composition of the austenitic stainless steel and the Ni surface negative segregation ratio microstructure of Oikawa is within the claimed ranges. The steel that is obvious over Oikawa, with the same composition and microstructure as claimed would be reasonably expected to have had the same properties.  A substantially similar steel with the same composition and microstructure would be reasonably expected to have had the same properties. 

Alternatively, a prima facie case of obviousness is established.  The steel is “close enough” to what is claimed to establish obviousness in accordance with MPEP 2144.05.
In the table below, instant claim 1, Oikawa Steel No. 2 and Oikawa Steel No. 3 are summarized.

Instant Claim 1
Oikawa Steel No. 2 (composition B)
Oikawa Steel No. 3 (composition A)
Composition (wt.%):
C
0.005-0.15
0.022
0.018
Si
0.1-1.0
0.60
0.50
Mn
0.1-2.0
0.88
0.96
Ni
6.0-10.5
10.22
8.61
Cr
16-20
17.05
18.46
N
0.005-0.2
0.0333
0.0259
Fe + inevitable impurities
Balance
Balance
Balance
Ni surface negative segregation ratio : 
CNi-min/CNi-Ave Fe
0.6-0.9
0.90
0.90


Furthermore, Oikawa teaches comparative example steels No. 11-18 with a Ni surface negative segregation ranging from 0.75 to 0.88 (original document: [0018], table 2, col. 7, No. 11 & 18) which also meet the claim limitations.
Oikawa is silent on defining Ni depleted and enriched regions on the surface of the austenitic stainless steel. However a Ni segregation degree ‘Ni surface negative segregation’ as a ratio of Ni_min/Ni_ave ‘CNi-min/CNi-Ave’( [0005])

In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established.” See MPEP §2112.01.
Furthermore, Oikawa teaches a Ni segregation degree ‘Ni surface negative segregation’ as a ratio of Ni min / Ni ave of 0.9 or more and less than 1.0 ([0005]). By having a values of the ratio less than 1, this implies that Ni min ‘Ni surface negative segregation’ is less than Ni ave ‘the average Ni concentration on the surface’. If there are areas which are below the average surface value ‘Ni-depleted region’, it is obvious that there would be areas above the average surface value ‘Ni-enriched region’. There would be no areas with concentrations above or below the average surface value if the ratio were 1. If the ratio where 1, then all the surface areas would of the same value.    
Regarding claim 3, Oikawa is silent on a Ni surface segregation ratio of the maximum over the minimum concentration of Ni on the surface of the austenitic stainless steel.
However the composition of the austenitic stainless steel and the Ni surface negative segregation ratio microstructure of Oikawa is within the claimed ranges. The steel that is obvious over Oikawa, with the same composition and microstructure as claimed would be 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP § 2112.01.
In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established.” See MPEP §2112.01.
Alternatively, a prima facie case of obviousness is established.  The steel is “close enough” to what is claimed to establish obviousness in accordance with MPEP 2144.05.
Regarding claim 4, Oikawa is silent on a Ni surface segregation portion and a Ni surface negative segregation portion as an area fraction on the surface of the austenitic stainless steel.
However the composition of the austenitic stainless steel and the Ni surface negative segregation ratio microstructure of Oikawa is within the claimed ranges. The steel that is obvious over Oikawa, with the same composition and microstructure as claimed would be reasonably expected to have had the same properties.  A substantially similar steel with the same composition and microstructure would be reasonably expected to have had the same properties. 

Alternatively, a prima facie case of obviousness is established.  The steel is “close enough” to what is claimed to establish obviousness in accordance with MPEP 2144.05.
Regarding claim 6, Oikawa is silent on Ni depleted and enriched region concentrations on the surface of the austenitic stainless steel.
However the composition of the austenitic stainless steel and the Ni surface negative segregation ratio microstructure of Oikawa is within the claimed ranges. The steel that is obvious over Oikawa, with the same composition and microstructure as claimed would be reasonably expected to have had the same properties.  A substantially similar steel with the same composition and microstructure would be reasonably expected to have had the same properties.  In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established.” See MPEP §2112.01.
Alternatively, a prima facie case of obviousness is established.  The steel is “close enough” to what is claimed to establish obviousness in accordance with MPEP 2144.05.
Regarding claim 7, Oikawa is silent on Ni surface negative segregation portion comprises segregation having a major diameter and “by 60% or more”, for purpose of examination is interpreted as mean an area fraction of 60% or more, on the surface of the austenitic stainless steel.

Alternatively, a prima facie case of obviousness is established.  The steel is “close enough” to what is claimed to establish obviousness in accordance with MPEP 2144.05.
Regarding claim 8, Oikawa is silent on the work hardening speed and true strain properties of the austenitic stainless steel.
However the composition of the austenitic stainless steel and the Ni surface negative segregation ratio microstructure of Oikawa is within the claimed ranges. The steel that is obvious over Oikawa, with the same composition and microstructure as claimed would be reasonably expected to have had the same properties.  A substantially similar steel with the same composition and microstructure would be reasonably expected to have had the same properties. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established.” See MPEP §2112.01.
Alternatively, a prima facie case of obviousness is established.  The steel is “close enough” to what is claimed to establish obviousness in accordance with MPEP 2144.05.
 claim 9, Oikawa is silent on the elongation property of the austenitic stainless steel. 
However the composition of the austenitic stainless steel and the Ni surface negative segregation ratio microstructure of Oikawa is within the claimed ranges. The steel that is obvious over Oikawa, with the same composition and microstructure as claimed would be reasonably expected to have had the same properties.  A substantially similar steel with the same composition and microstructure would be reasonably expected to have had the same properties. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established.” See MPEP §2112.01.
Alternatively, a prima facie case of obviousness is established.  The steel is “close enough” to what is claimed to establish obviousness in accordance with MPEP 2144.05.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oikawa as applied to claim 1 above, and further in view of Abe et al. (JP-H07268455-A, see machine translation unless otherwise noted, hereinafter Abe).
Regarding claim 2, Oikawa teaches steel No. 3 with composition A has 0.20 wt.% Mo which meets the Mo limitation. However Oikawa is silent on Cu in the inventive steel examples.

It would have been obvious to one of ordinary skill in that art at the date of filing to have improved the stainless steel with nickel surface segregation of steel No. 3 of Oikawa and combined it with the copper teachings of Abe for a stainless steel with nickel surface segregation to improve the corrosion resistance of the Oikawa stainless steel. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 6-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-5 of copending Application No. 16/472,973 (‘973). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘973 teaches an austenitic stainless steel with compositional ranges within those recited in the instant claims 1-2.
In the table below are the composition claims of the instant claims and the claim of ‘973.

Instant Claims 1-2
Claim 1 of ‘973
C
0.005 to 0.15
0.005 to 0.15
Si
0.1 to 1.0
0.1 to 1.0
Mn
0.1 to 2.0
0.1 to 2.0
Ni
6.0 to 10.5
6.0 to 8.0
Cr
16 to 20
16 to 18
N
0.005 to 0.2
0.005 to 0.2
Fe + inevitable impurities
Balance
Balance
Mo
0.01 to 0.2
0.01 to 0.2
Cu
0.1 to 4.0
0.1 to 4.0


Claim 4 of ‘973 teaches the same a Ni surface segregation portion and Ni surface negative segregation portion as instant claim 4.
Regarding instant claims 1, 3 and 6-9, claim 5 of ‘973  teaches a method of manufacturing an austenitic stainless steel of heat treating the austenitic stainless steel product at a temperature of 900-1,150°C for 10 minutes or less; and cooling the heat-treated austenitic stainless steel to 500 °C within 30 minutes which overlaps the instant method of manufacturing an austenitic stainless steel if cooling the slab at a rate of 10°C/min or less in the second temperature section of 900 to 1,150°C and cooling the slab at a rate of 20°C/min or more at a temperature 900°C or less (pg 12, lines 8-26; pg 13, lines 1-9).  The nickel surface segregation and austenitic stainless steel properties of instant claims 3 and 5-9 would have naturally flowed from claim 5 of ‘973 since the claimed the compositions of austenitic stainless steel is within .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 11/04/2021, have been fully considered and given appropriate weight. The follow four sections contain responses to the applicant’s arguments.

Applicant’s arguments regarding “a Ni segregation portion and a Ni negative segregation portion are formed on the surface of the austenitic stainless steel in order to secure workability and surface characteristics” :
	The arguments are not commensurate in scope with what is claimed. Applicant argues that the Ni segregation portion are formed in order to secure workability and surface characteristics, however the claims are to a steel composition and variances of the composition on the surface as opposed to “surface characteristics”. Oikawa teaches steel composition with Ni surface segregation degree that meets the claimed Ni negative segregation limitation. Applicant is directed to the 102/103 and 103 rejections above for further detail. 

Applicant’s arguments regarding Oikawa teaching “a Ni segregation degree of higher than 0.9”: 


Applicant’s arguments regarding Oikawa in further view of Abe: 
“Abe does not remedy the deficiencies of Oikawa. Abe relates to manufacturing a Cr-Ni stainless steel for reducing scratches found after the cold rolling process after the hot rolling process. Abe teaches to limit the temperature range of the y single phase by the component parameters to prevent 5-ferrite re-precipitation of hot-rolled slabs, and to control depth of the valley (Ni segregation region), which is 115 times or more of the average Ni concentration of the oscillation mark, to 200 pm or less to prevent y intragranular cracking (scratches). 
Abe's teaching results in a different steel than set out in the present claims, since the steels produced according to the present application have on the surface of the final cold rolled product having the Ni segregation portion and Ni negative segregation portion on the surface of the final cold rolled product so that surface degradation does not occur even if further processing is performed. 
In other words, since Abe is focusing on cracking of hot rolled materials, it does not disclose the composition of Ni segregation and negative segregation of the surface of the final cold rolled product of the present invention. 
In addition, according to Abe, since the conventional slab-hot rolling-cold rolling process cannot obtain sufficient degree of Ni segregation, and extra Ni must be added, the twin roll type sheet casting method is used to solve this problem in Abe. According to the casting method, the slab concept is not taught. Thus both Oikawa and Abe, and the teaching of present application is completely different in the casting technology. 
Lastly, a person of skill in the art would not have realistically combined the disclosures of Abe with Oikawa. Abe relates to preventing micro-cracking on the surface of slab during hot rolling, which would not be combined with Oikawa which does not relate to the slab concept itself.”

	 Applicant argues that Abe is to a different steel than is set out by the instant claims, and argues further that Abe and Oikawa are too different to be combined.   

In this case, Abe teaches a Cr-Ni stainless steel alloy with reductions in the fine cracks and flaws called hesitation defects generated during hot rolling processing ([0007]) by favoring austenite formation ([0010]). Abe further teaches specific alloy compositions (Original Document: Table 1; pg. 7; Alloys-A, B, D, E, F, G, H, I, J, N, O, P, R, and T) which meet the instant claim 1 composition limitation. 
Furthermore, as Oikawa is to continuous casting stainless steel and further rolling processing ([0005]-[0006]) and Abe is to also continuous casting of stainless steel and further rolling processing ([0008]), Abe and Oikawa are in a similar field of endeavor.
The teachings of Abe are used for adding Cu in a range of 0.01 to 4 wt.% for improving the corrosion resistance of the stainless alloy ([0027], lines 347-350). Hence it would have been obvious for one of ordinary 

Applicant’s arguments regarding nonstatutory double patenting: 
A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. 
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI, for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995.
Applicant is further directed to MPEP 804 I.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003. The examiner can normally be reached Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.M.C./Examiner, Art Unit 1734                                                                                                                                                                                                        
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734